Citation Nr: 1508320	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Albuquerque, New Mexico.

This case was previously before the Board in January 2013 and October 2013; at both times it was remanded for additional development.  The case is again before the Board for appellate review.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  A psychosis, to include schizoaffective disorder, did not manifest during service or for many years following service; and is not otherwise related to service.  

2.  The preponderance of the evidence shows that the Veteran does not have and has not had PTSD at any time during the pendency of this claim. 

3.  An acquired psychiatric disorder, variously characterized as attention deficit hyperactivity disorder (ADHD), bipolar disorder/mania, "neuroticism", and substance abuse, clearly and unmistakably preexisted service and clearly and unmistakably did not increase in severity during the Veteran's period of service. 



CONCLUSIONS OF LAW

1.  Schizoaffective disorder was not incurred in or aggravated by service nor may incurrence be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  PTSD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

3.  A psychiatric disorder, to include and variously characterized as ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated during service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014). 

4.  A preexisting psychiatric disorder, to include and variously characterized as ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse, was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in January 2013 and October 2013.  

The Board's January 2013 remand instructed the RO to: (1) contact the Veteran and ask him to provide and identify any additional sources of treatment, and any necessary release forms; (2) clarify and explain his stressors relating to PTSD; (3) obtain any relevant outstanding mental health records; (4) afford the Veteran the opportunity to submit any relevant records; (5) schedule the Veteran for appropriate VA examinations; and (6) readjudicate the claim.

VA sent a January 2013 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization, as well as provide the names of any VA facilities from which he received treatment.  The letter was returned undeliverable in February 2013.  The Veteran was scheduled for April 2013 VA examinations, however, he failed to report without notice of good cause.  The RO readjudicated the claims in a June 2013 Supplemental Statement of the Case (SSOC).

Thereafter, the claim was returned to the Board.  In the October 2013 remand the Board instructed the RO to (1) obtain any relevant outstanding mental health records and (2) obtain an addendum with a medical opinion from the examiner who conducted the September 2012 VA psychiatric examination or a similarly situated examiner.  The Veteran has not responded to the VA letter dated in October 2013 specifically asking that he send additional evidence that relates to the appeal and that is not currently of record.  Updated treatment records from VAMC's were sought and added to the record.  An addendum was obtained with medical opinion dated in December 2013.  The examiner fully addressed the questions posed in the remand, and the report is considered adequate.  

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a March 2006 letter of the evidence and information necessary to substantiate his claim and the responsibilities of the Veteran and VA in obtaining such evidence.  Additionally, the Veteran was specifically asked about his stressor related to his PTSD claim and provided a stressor questionnaire in July 2006.  This notice was provided prior to the rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  Social Security Administration records were received in July 2012.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant other medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded an September 2012 VA examination for the issue on appeal.  In addition, the Veteran was scheduled for an April 2013 VA examination pursuant to the Board's January 2013 Remand.  The Veteran failed to report to the examination and has provided no reason for missing the examination.  The RO attempted to properly notify the Veteran of the time, date, and location of the examination in a January 2013 letter.  The record contains documentation that notice scheduling the examination was sent to the Veteran's last known address but was returned as undeliverable.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.  Specifically, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board also notes that "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to provide VA with a current address.  Consequently, no further assistance is required and the Board will proceed on the record as it stands.  

Moreover, the subsequent addendum opinion dated in December 2013 addresses the pertinent medical/psychiatric issues in this case and is adequately supported and explained.  The examiner considered all of the treatment records and made detailed reference to the records in her opinion.  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that the Veteran has argued in written statements that he has psychiatric disability, PTSD, related to falling through an open escape hatch on the fantail of a ship.  Through his argument, he has related in great detail why he believed he was entitled to service connection for his claimed condition.  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  It is noted that VA is amending the portion of its Schedule for Rating Disabilities to remove outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to DSM-5.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, as explained below, this change is not dispositive to the claim on appeal.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b). 

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Factual Background

The Veteran has asserted that he currently suffers from an acquired psychiatric disorder as a result of his active service.  His records show a long history of mental health issues and substance abuse problems, although the exact date of onset of these problems is unclear.  The Veteran's February 1978 enlistment examination does not mention any mental health or substance abuse problems, although it does indicate that he had been arrested multiple times.  The Veteran's service treatment records show a pattern of alcohol-related incidents and possible substance addiction noted in February 1980.  The evaluation yielded findings that the Veteran used alcohol but denied other drugs.  It was noted that he may be drug dependent but he did not require detoxification, immediate hospitalization, rehabilitation or a psychiatric evaluation.  He did report a history of depression or excessive worry in his September 1980 medical history but the corresponding report of examination showed no psychiatric abnormality.  

Within the Veteran's Social Security records is a July 1993 evaluation which indicates that the Veteran essentially has been homeless since approximately the time of his discharge from active duty service.  At that time the Veteran was diagnosed with alcohol dependence, psychoactive substance abuse, and organic hallucinosis secondary to alcohol and other psychoactive substance abuse.  

In the VA treatment records, the Veteran is noted to report a history of mental health issues from a young age, although he himself appears unclear on what possible diagnoses he was given in his childhood.  But the Veteran also wrote in an October 2006 statement to VA that he had no problems with depression, PTSD, or anxiety prior to his enlistment.  The Veteran's VA treatment records show that since 2005 he has been repeatedly treated for a variety of mental health disorders, including bipolar disorder, PTSD, schizoaffective disorder, anxiety, ADHD, alcohol dependence, and polysubstance abuse.  Although the Veteran frequently reports childhood abuse as the source of his PTSD, in a November 2005 discharge summary, the examiner stated that the appellant reported PTSD symptoms due both to childhood trauma and to an experience in which a gun turret was pointed at him during his service.  

The Veteran underwent VA psychiatric examination in September 2012, and was diagnosed with schizoaffective disorder, bipolar type, and polysubstance dependence.  The examiner noted that the Veteran did not meet the requirements for a diagnosis of PTSD, but did not discuss his previous diagnoses for PTSD.  The examiner opined that the Veteran's psychiatric conditions pre-existed the Veteran's military service and were not aggravated beyond their natural progression during his service.  The examiner, however, did not discuss the specific evidence showing that the Veteran's psychiatric disorder clearly and unmistakably pre-existed his service or what specifically that psychiatric disorder was.  The examiner also did not discuss the Veteran's other psychiatric diagnoses of record.  

In January 2013, the Board remanded this matter in order to afford the Veteran an additional examination to determine if the Veteran had some type of psychiatric disorder before he entered service, and if so whether such a disorder clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service.  The Board also ordered that an attempt be made to find any additional in-service psychiatric treatment records, citing to the Veteran's report of experiencing psychiatric problems while in the service and personnel records showing numerous disciplinary problems.  The Veteran was also given the opportunity to explain his alleged stressor events relating to his claim for PTSD.  

The record reflects that the Veteran did not provide any additional evidence in response to the AMC's request for information.  He also failed to report for the VA examination.  

Nonetheless, the Board remanded the matter again in October 2013 in order to obtain an addendum opinion to the September 2012 examination and to obtain updated VA treatment records.  Records reflect recent treatment at the Long Beach, West LA and Albuquerque VA Medical Centers (VAMCs) dating through April 2013.  

The VA examiner who authored the September 2012 report rendered an addendum opinion in a December 2013 VA report following a review of the claims folder, Virtual VA and CPRS records.  The questions posed to the examiner were as follows:  

(i) For each of the Veteran s currently diagnosed psychiatric disorders, including schizoaffective disorder, is it at least as likely as not (i.e., there is a 50 percent or greater probability that any of these psychiatric disabilities had their onset during or are otherwise related to active duty service?

(ii) For each of the Veteran s currently diagnosed psychiatric disorders, including schizoaffective disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran s entrance onto active duty? If so, what evidence supports that conclusion? 

(iii) With respect to any such disorder that the examiner finds existed prior to the Veteran s entrance onto active duty, is there clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service? Please discuss the evidence used to support this conclusion The claims files, a copy of this remand, and access to Virtual VA must be provided to the examiner. The examiner must document his/her review of the claims file and Virtual VA. The examiner must provide both clear conclusions and a reasoned medical explanation supporting his/her conclusion. In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions including all previous psychiatric diagnoses, as well as the appellant's lay statements regarding the onset of his symptoms and continuity of symptomatology. If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  

The December 2013 report includes extensive reference to the Veteran's documented record with a numbered list of the Veteran's treatment records discussed herein.  The report includes the following narrative:

The evidence in the record shows that [the Veteran's] polysubstance use began prior to the military, with numerous records reporting substance use beginning at age 13 and becoming problematic during his high school years. Records also report his legal history onset during childhood, with some offenses related to substance use (i.e. commercial burglary for the purpose of obtaining narcotics), others related to other behavioral problems. The 3/[ ]/78 DD1966 reflects his criminal history and possession of marijuana and alcohol prior to the military. The records show that the first documentation of problematic substance use in the military, found by this writer, occurred in 1976, and was documented 2/[ ]/78. Substance abuse documented again in February 1980. Due to the poor quality of many records, this writer cannot confirm definitively that earlier records are available or not; thus, it is not known if substance abuse issues occurred throughout his military history. There was no information in the readable records that provided an explanation or possible precipitant for the 1980 substance use and other behavioral problems. Therefore, the record does not clearly or unmistakably show that the substance use disorder was related to active duty service, nor lead to an increase in the underlying pathology. The record does, however, provide clear and unmistakable evidence that substance abuse (with problematic consequences) onset prior to military service (refer to record review # 2, 3, 5, 6, 7, 9, 18, 22). It is therefore less likely than not (less than 50%) that the polysubstance abuse onset during or was otherwise related to active duty service. The diagnosis of schizoaffective disorder did not appear in the records until the veteran began receiving treatment within the VA system 7/[ ]/2006, and bipolar disorder was listed previously. The records do report the presence of psychological symptoms, including symptoms of ADHD (hyperactivity), bipolar disorder/mania, diagnosis of "neuroticism", substance abuse, disturbances with legal history, and psychiatric hospitalizations, prior to military service (refer to records # 2, 3, 4, 5, 9, 22). It is noted that records from the childhood evaluations and psych hospitalizations are not available for review, so precise symptoms or diagnosis are not known. Diagnosis within mental health is not an exact science, and symptoms of the same disorder can present themselves in different ways at various points in time. It is clear from the record that the veteran presented with some form of hyperactive behavior as a child, and since it is noted that ADHD did not become a diagnosis within the DSM until DSM-III in 1980, the veteran would not have been given that specific diagnosis as a child in the 1960s. Thus, the accurate diagnosis given to him as a child is not known. Psychiatric symptoms, such as hyperactivity, can manifest in various ways in childhood, and can later be diagnoses as ADHD, bipolar disorder, conduct disorder. The veteran's diagnosis of schizoaffective disorder also has the "bipolar type" qualifier linked to it, which suggests that bipolar symptoms are occurring in his presentation. It is plausible that the symptoms exhibited during childhood have progressed into his current presentation. There is no clear and unmistakable evidence in the record to support this opinion, but is based instead on the clinical practice of this writer. The military records do not provide evidence to suggest that the schizoaffective disorder onset during military service. This writer did not find any formal psychiatric evaluation, so potential symptoms and onset are not known. Only 1 record, #14, reports psychiatric symptoms, in which "depression or excessive worry" are noted. Which symptom of the two specifically is not known, and there was no other information or evaluation of these symptoms. Based upon record review, it is less likely than not (less than 50% probability) that the schizoaffective disorder had its onset during the military, nor is otherwise related to active duty service. There is no clear or unmistakable evidence in the record to suggest that the pre-existing psychiatric symptoms were exacerbated beyond their natural progression. Despite reports of PTSD in the records, the veteran's history is very inconsistent, and did not yield a diagnosis of PTSD when evaluated by this writer in 2012 (refer to this writer's C&P for details). 

IV.  Analysis

The Veteran contends that he developed psychiatric disability in service.  Alternatively, he asserts that pre-service psychiatric illness was aggravated during service.  

As set forth in detail above, the record reflects multiple psychiatric diagnoses.  However, the VA psychologist's December 2013 report reflects her assessment that the diagnoses include schizoaffective disorder, ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse, and specifically notes that the Veteran does not have PTSD.  The Board notes that this psychologist extensively reviewed the record and provided detailed explanations and references to the record to support her assessment as to the current psychiatric diagnoses.  She explained why the diagnoses that have been noted over the years were present.  Her reasoning was sound and thoroughly explained.  It is also noted that she examined the Veteran in September 2012 and that report reflects a detailed review of the relevant records.  For the following reasons, her December 2013 opinion, based on the totality of the record, is accorded significant probative weight; it is adopted by the Board in determining the current psychiatric diagnoses.  See Wray v. Brown, 7 Vet. App. 488 (1995).  

First, the Board observes that the December 2013 opinion when read as a whole is that the current psychiatric disability is not related to service.  The opinion is well-supported, not inconsistent with any facts, addresses the critical issue of a relationship between the current psychiatric state and service, and is uncontroverted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale).  Medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Additionally, the Board notes that the medical questions posed to the examiner are somewhat awkward inasmuch as they ask the examiner to produce answers that fit within the framework of intricate and controlling legal standards related to pre-existing disability and aggravation outlined above.  See 38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

Moreover, the Board finds this opinion, when viewed in conjunction with the treatment record, to be highly competent, credible, probative and uncontroverted as to the other critical issues in this case, and it is adopted as to these matters as well.  Id.  Specifically, it is the examiner's opinion that the Veteran's manifestations of multiple psychiatric problems of ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse predated service.  The VA and SSA record is replete with reference to pre-existing psychiatric problems of ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse.  Considering this opinion as well as the rest of the record, the Board finds that there is clear and unmistakable evidence that an acquired psychiatric disorder to include ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse was a pre-existing condition, despite the fact that the service entrance examination did not indicate such conditions.  

There is also clear and unmistakable evidence that the preexisting psychiatric problems of ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse was not aggravated by service.  The December 2013 opinion notes that, 'There is no clear or unmistakable evidence in the record to suggest that the pre-existing psychiatric symptoms were exacerbated beyond their natural progression.'  Considering this opinion as well as the rest of the record showing no actual evidence of worsening in service, and the lack of treatment for what is realistically a substantial amount of time following service, the Board finds that there is not clear and unmistakable evidence that a acquired psychiatric disorder to include ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse was aggravated as a result of active service.  The Board reasonably infers this from the examiner's detailed explanation, although the exact words were not used.  The Board acknowledges that the examiner essentially reversed the language of the legal standard in this opinion.  However, the overall meaning in the report is clear.  In response to the questions posed to her, the examiner expressed her opinion that the ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse pre-existed service and did not worsen in service.  See Monzingo v. Shinseki, supra.  

Thus, the December 2013 opinion in conjunction with the rest of the record establishes that there clearly and unmistakably was a pre-existing disorder that clearly and unmistakably was not aggravated by active service.  Again, the VA psychologist in December 2013 noted in essence that there were no flare-ups in service and nothing else to represent permanent difficulties related to these disabilities.  Further evidence of this fact includes the lack of treatment in service, with the exception of the notation as to alcohol abuse and the isolated report of feelings of depression at the time of separation (with the negative clinical psychiatric examination) which the Board finds to be minimal in view of the negative treatment record for years following service.  The presumption of soundness as to ADHD (hyperactivity), bipolar disorder/mania, "neuroticism", and substance abuse has been rebutted.  
As to PTSD, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The threshold question here is whether the Veteran has a diagnosis of PTSD.

The examiner opined that the Veteran does not have PTSD.  The opinion is accorded controlling weight because it is made following an extensive review of the record and cites to the record.  Accordingly, the medical evidence supports a finding that the Veteran does not have PTSD related to his active service.  The Board has considered the Veteran's statements and accepts that he is competent to report his symptoms and treatment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that he reports that he has a particular psychiatric disorder, PTSD, he is not competent to render a diagnosis.  

Therefore, with regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV (or DSM-V) criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.

The examiner opined that the current schizoaffective disorder initially manifested many years following service and was not related to service.  Thus, this the Board finds that service-connected is not warranted for this disability on a presumptive basis, even though it is a psychosis.  See 38 C.F.R. § 3.384 (2014).  Moreover, the examiner did not opine that this disorder was as likely as not related to service.  Her explanation as to this point is well-reasoned and supported and thus outweighs any prior diagnosis of such disability that does not relate the disability to service.  Thus, as to presumptive service connection, a psychoses was not manifested to a compensable degree within one year following discharge from service.  Service connection on a presumptive basis is not warranted. 

The Veteran is of course competent to report his symptoms.  See Layno supra, at 470  "Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno, 6 Vet. App. at 469).  He is not competent to make a diagnosis or to opine as to etiology of his psychiatric disability.  The psychologist in December 2013 took into account the Veteran's statements made throughout the course of this appeal in making his findings.  Her assessments are considered more probative as to diagnosis and etiology than the Veteran's statements.  

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met; the claim must therefore be denied.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application in this case.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


